— Order, Supreme Court, Bronx County (Anita Florio, J.), entered September 11, 1991, which granted plaintiffs’ motion for a default judgment against defendant-appellant, and denied defendant’s cross-motion for an order relieving him of his default, unanimously affirmed, with costs.
After a full hearing, at which defendant-appellant had the opportunity to present evidence and cross-examine plaintiffs’ witnesses, the Judicial Hearing Officer concluded that defendant had been properly served pursuant to CPLR 308 (2). Inasmuch as the record substantiates the Judicial Hearing Officer’s findings, his report was properly confirmed (see, Kardanis v Velis, 90 AD2d 727). Concur — Murphy, P. J., Sullivan, Rosenberger and Kassal, JJ.